PETITION EOR REHEARING.
Seevers, Oh. J.
A petition for a rehearing has been filed, in which it is claimed the foregoing opinion is in conflict with Cook v. C. B. & Q. R. R., 40 Iowa, 451. In that case the object of the plaintiff was to enjoin the defendant from doing an act which he or his grantor had agreed might be done, in doing which the defendant had with their knowledge and consent expended considerable money. The object and scope of the action was to prevent the consummation of the act, and if successful such would have been the result. No such question as compensation for property taken was in the case.
The only object of the present action is to obtain compensation for property taken. The injunction is sought in aid of this object, and the defendant can at any time put an end to the injunction by paying the amount agreed upon. The defendant agreed if the plaintiff would permit the construction of the road over the plaintiff’s premises, the defendant would pay a certain sum of money within a stipulated time. This the defendant has failed to do, and the opinion simply holds that the plaintiff is entitled to an injunction as a means of coercing such payment. To this extent and for this purpose the parol license may be revoked. In this respect the *385present ease is on all fours with Hibbs v. C. & S. W. R. R., 39 Iowa, 340, and Conger v. B. & S. W. R. R., 41 Iowa, 419. The petition for a rehearing is ,therefore
Overruled.